Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 09/06/2022.
Claims 34-35, 37-42, 44-50, 52-58, 60-64, 67, 68 are pending and presented for examination. Claims 1-33, 36, 43, 51, 59, 65-66 are cancelled. 
Rejections of claims 34, 35, 37-40, 47, 55, 58, 60-63, 67, 63, 67 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.

Priority
Although, Applicant has filed the translation of foreign priority document, no certification has been filed. See MPEP 2304.01(c). Although, Applicant states that the document is filed with the CNIPA, it does not make the certification required under 37 C.F.R 1.52(d)(1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-35, 38, 40-42, 45, 47-50, 53, 55-58, 61, 63-66, 68 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 11,025,456 B2) in view of Patel et al. (WO 2017176433 A1, cited in IDS) and Wilson et al. (USP 11,259,237 B2).

Regarding claims 34, 57, 67, Chatterjee discloses a method, a non-transitory computer readable storage medium or a terminal for wireless communications by a user equipment for receiving physical downlink shared channel, the method comprising: 
a memory storing computer instruction executable on a processor, and the processor, wherein the computer instructions cause the processor to (see fig. 4, 420, 405 describing memory and application processor):
receiving downlink control information (see col. 7, lines 5-col. 8, lines 4, discloses DCI for configuring PDSCH and receiving DMRS, the DCI further comprises row index);
acquire a front loaded demodulation reference signal and a row index carried in the downlink control information (see col. 7, lines 5-col. 8, lines 4, discloses DCI for configuring PDSCH and receiving DMRS, the DCI further comprises row index, the DMRS is considered front loaded since it appears within the first few symbols of timeslot, see table 4 for various configuration), 
wherein each of the row index indicates a plurality of different starting positions corresponding to one or more configurable symbol positions for the front loaded demodulation reference signal (see table 4 at col. 9, row index 1-7 has at least two starting position);
determine, based on the row index and a configured symbol position for the front loaded demodulation reference signal indicated by the row index, a starting symbol position and a symbol length of a time domain resource for transmitting a physical downlink shared channel in a preset time domain table (see col. 7, lines 5- col. 8, lines 4, discloses based on the row index determining a SLIV or start and length, see also table 4, discloses for a configured symbol position, DMRS type A position and index a corresponding starting symbol and length, table 1, note indicates that a particular S is selected based on dmrs type A position, i.e. configurable symbol position for DMRS); and 
demodulate the physical downlink shared channel based on the starting symbol position and the symbol length of the time domain resource (see fig. 10, 1021, discloses demodulation of the PDSCH). 
Although, Chatterjee discloses DMRS that is front loaded, Patel additionally discloses wherein the DMRS is front loaded (see par. 81-93). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include using front loaded DMRS as described by Patel. 
The motivation for doing so would be to allow increasing efficiency by decreasing latency.
Although Chatterjee discloses a configurable symbol position for the front loaded demodulation reference signal, to advance prosecution, Wilson additionally discloses a configurable symbol position for the front loaded demodulation reference signal and configured symbol position for front loaded DMRS (see col. 21, lines 30-65 and col. 22, lines 26-67, discloses specifically using configured value such as row index, and DMRS symbol position to determine resource for PDSCH).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a configurable symbol position for the front loaded demodulation reference signal and configured symbol position for front loaded DMRS as described by Wilson to determine resource for PDSCH. 
The motivation for doing so would be to allow signaling to determine resource for PDSCH as described by Wilson. 

Regarding claims 41, 49, 64, Chatterjee discloses a base station, method or a base station for wireless communications by a network entity for indicating a time domain resource of a physical downlink shared channel, the method comprising: 
a memory storing computer instruction executable on a processor, and the processor, wherein the computer instructions cause the processor (see fig. 4, 420, 405 describing memory and application processor) to:
determine a starting symbol position of the time domain resource based on a configurable symbol position for a front loaded demodulation reference signal (see col. 7, lines 5- col. 8, lines 4, discloses identifying the row, see also fig. 11), 
wherein the configurable symbol position is indicated among plurality of different symbol positions in a preset time domain table (see for example table 4 at col. 9, as a time domain table including multiple symbol positions and configurable symbol position);
determine a row index in the preset time domain table at least based on the starting symbol position (see col. 7, lines 5- col. 8, lines 4, discloses determining row index); and 
transmitting downlink control information carrying the row index to a user equipment (see fig. 11, 1112, discloses transmitting the index in a DCI); and
transmitting the physical downlink shared channel to the user equipment on the time domain resource indicated by the row index (see col. 7, lines 36-col. 8, line 4, PDSCH is received by UE as scheduled by DCI using particular row index).
Although, Chatterjee discloses DMRS that is front loaded, Patel discloses wherein the DMRS is front loaded (see par. 81-93). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include using front loaded DMRS as described by Patel. 
The motivation for doing so would be to allow increasing efficiency by decreasing latency. 
Although Chatterjee discloses a configurable symbol position for the front loaded demodulation reference signal, to advance prosecution, Wilson additionally discloses a configurable symbol position for the front loaded demodulation reference signal and configured symbol position for front loaded DMRS (see col. 21, lines 30-65 and col. 22, lines 26-67, discloses specifically using configured value such as row index, and DMRS symbol position to determine resource for PDSCH).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a configurable symbol position for the front loaded demodulation reference signal and configured symbol position for front loaded DMRS as described by Wilson to determine resource for PDSCH. 
The motivation for doing so would be to allow signaling to determine resource for PDSCH as described by Wilson.

Regarding claim 35, 42, 50, 58, Chatterjee discloses the method, base station, the terminal or the base station wherein in the preset time domain table, the row index is configured to indicate a plurality of different starting positions and corresponding symbol lengths, and the plurality of different starting positions correspond to a plurality of configurable symbol positions for the front loaded demodulation reference signal (see table 4 on col. 9).

	Regarding claim 40, 47, 55, 63, as best understood, Chatterjee discloses the method wherein acquiring the row index carried in the downlink control information comprises: the starting symbol position indicated by the row index is 8, 9, or 10, and the symbol length occupied by the time domain resource is 4; or the starting symbol position indicated by the row index is 7, and the symbol length occupied by the time domain resource is 7 (see table 4, at col. 9-10).

Regarding claim 48, 56, Chatterjee discloses the base station wherein determining the row index in the preset time domain table at least based on the starting symbol position comprises: determining the row index based on the starting symbol position and the symbol length required for the time domain resource (see the table 4, discloses each of symbol position and length being corresponded to row index, i.e. determining the row index would require determining the variables such as symbol position and length and signaling corresponding row index).

Regarding claims 38, 45, 53, 61, Chatterjee discloses the method wherein the starting symbol position indicated by the row index is 8, and the symbol length occupied by the time domain resources is 4 (see table 4, at col. 10).

Regarding claim 68, Chatterjee discloses the method wherein the plurality of different starting positions comprises a symbol position in a second half of a slot (see table 4 at col. 9, discloses at least row 6 starting in the second half of a slot). 

Claims 37, 44, 52, 60 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Patel and Wilson as applied to claims 34, 41, 49, 57 above, and further in view of Murray et al. (USP 11,012,974).

Regarding claim 37, 44, 52, 60, Chatterjee fails to disclose but Murray (USP 11,012,974) discloses the method, base station wherein acquiring the row index carried in the downlink control information comprises: detecting second downlink control information within the set of control resources, wherein the set of control resources are configured to be time-division multiplexed with transmission resources for the physical downlink shared channel (see col. 46, lines 22-38). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include detecting second downlink control information within the set of control resources, wherein the set of control resources are configured to be time-division multiplexed with transmission resources for the physical downlink shared channel as described by Murray. 
The motivation for doing so would be to allow configuration flexibility to accomplish control signaling. 

Claims 39, 46, 54, 62 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Patel and Wilson as applied to claims 34, 41, 49, 57 above, and further in view of Ko et al. (US 10,425,264).

Regarding claim 39, 46, 54, 62, Chatterjee fails to disclose but Ko discloses the method wherein the symbol position for the front loaded demodulation reference signal is configured to be mapped based on physical broadcast channel configurations (see fig. 27).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the symbol position for the front loaded demodulation reference signal is configured to be mapped based on physical broadcast channel configurations as described by Ko. 
The motivation for doing so would be to create compatibility with the standard, since the mapping for DMRS is performed in PBCH. 

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. 
Specifically, applicant has filed the translation of foreign priority document, arguing that the provisional application of Chatterjee does not disclose the table. Examiner respectfully notes that the translation is not certified copy of the priority document as noted above. Therefore, although no benefit should be afforded, to advance prosecution, examiner will treat as if the certified document meets the above requirement. 
Applicant primary argues that Chatterjee fails to disclose the “acquiring a front loaded demodulation reference signal and a row index carried in downlink control information, wherein each of the row index indicates a plurality of different starting position corresponding to one or more configurable symbol positions for front loaded demodulation reference signal, determine based on the row index and a configured symbol position for the front loaded demodulation reference signal…in a preset time domain table.” Examiner respectfully disagrees. 
The provisional application discloses each of the above elements despite not having the table described in non-provisional application. For example, Application 62/620,185, discloses a row index carried in DCI, see page 3, section 6.1.2.1, discloses DCI providing a row index which defines SLIV, including a starting symbol relative to start of the slot. See also 5.1.2.1, describing with respect to PDSCH. Further at page 4, under agreements, each row in the table is configured with combination of start symbol and length, with other parameter including mapping type, index, etc. Page 5, first bullet, further discloses that the starting symbol can be one of #0, 1, 2, 3. Page 8, 3rd par. further discloses acquiring front loaded DMRS. As such, at least based on above disclosure, each of the above argued limitation is explicitly disclosed by Chatterjee’s provisional application. Therefore, even if the priority was perfected, the Chatterjee reference is a proper prior art and provisional properly supports the relied upon subject matter. Patel and Wilson are not argued otherwise. As such, Applicant’s arguments are not persuasive.                                                                                                                                            
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466